     Case 3:20-cv-00178-BSM-PSH Document 27 Filed 04/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION


WALTER T. GUFFEY JR.                                                 PLAINTIFF
#31983

v.                        No: 3:20-cv-00178 BSM-PSH


BRENT COX, et al.                                                DEFENDANTS

                                     ORDER

       Plaintiff Walter T. Guffey Jr. filed this pro se 42 U.S.C. § 1983 action on

July 1, 2020 (Doc. No. 2). The Court previously determined that service was

appropriate as to a Doe defendant, the Pulaski County Medical Administrator, in his

or her individual capacity. See Doc. Nos. 13 & 18. However, without a name for

this defendant, service cannot be attempted. Accordingly, Guffey is directed to

provide a name or other sufficiently detailed description to identify the Doe

defendant. Guffey’s failure to do so within 60 days may result in the recommended

dismissal of his claims against the Doe defendant.

      IT IS SO ORDERED this 27th day of April, 2021.




                                      UNITED STATES MAGISTRATE JUDGE
